Bigelow, J.
The provision in § 3 of St. 1852, c. 312, by which parties severally liable on contracts, including all parties to bills of exchange and promissory notes, may be joined in one action, does not, in any respect, change the rules of evidence or the competency of witnesses on the trial of such actions. To hold that parties, otherwise competent, are thereby excluded, would not only be contrary to § 60 of the same statute, by which all objection to the competency of witnesses on the ground of interest was abolished; but also to the express provision of § 6, which enacts that nothing contained in the statute shall be deemed to change any of the rules of evidence, except so far as the same is therein specially provided for.
Besides ; the sole purpose of § 3 was to facilitate proceedings against parties severally liable on the same contract, not to hinder or embarrass them. Provision was made for separate issues and separate trials, when necessary or convenient, and also for separate judgments and executions. -It made no change in the legal rights of parties to contracts, except that it permitted them to be determined under one process, instead of compelling a party seeking redress to resort to several actions.

Exceptions sustained.